 


114 HR 1267 IH: To exempt certain class A CDL drivers from the requirement to obtain a hazardous material endorsement while operating a service vehicle with a fuel tank containing 3,785 liters (1,000 gallons) or less of diesel fuel.
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1267 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Neugebauer (for himself, Mr. Peterson, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To exempt certain class A CDL drivers from the requirement to obtain a hazardous material endorsement while operating a service vehicle with a fuel tank containing 3,785 liters (1,000 gallons) or less of diesel fuel. 
 
 
1.Hazardous material endorsement exemption 
(a)ExclusionSection 5117(d)(1) of title 49, United States Code, is amended— (1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(D)a service vehicle carrying diesel fuel in quantities of 3,785 liters (1,000 gallons) or less that is— (i)driven by a class A commercial driver's license holder who is a custom harvester, an agricultural retailer, an agricultural business employee, an agricultural cooperative employee, or an agricultural producer; and 
(ii)clearly marked with a placard reading Diesel Fuel.. (b)ExemptionSection 31315(b) of title 49, United States Code, is amended by adding at the end the following: 
 
(8)Hazardous materials endorsement exemptionThe Secretary shall exempt all class A commercial driver's license holders who are custom harvesters, agricultural retailers, agricultural business employees, agricultural cooperative employees, or agricultural producers from the requirement to obtain a hazardous material endorsement under part 383 of title 49, Code of Federal Regulations, while operating a service vehicle carrying diesel fuel in quantities of 3,785 liters (1,000 gallons) or less if the tank containing such fuel is clearly marked with a placard reading Diesel Fuel..  